UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

OFF-WHITE LLC,

                        Plaintiff,

                 -v.-

0225XIANGCHUN,           18FTHOME,
2017BRIDALDRESS2017,
8214689ZHANGMY.2007,
ANYEJINGLING211, BROWN.EYES11,
CHENGBIN-5,
CHUNHUAQIUYUE17689,
COLORFULIFESA-5,      DOUBL_1894,
DQXSTORE,        EBUYSTATION2010,
ERDEY456, E-TOP1, FANGXIANMING,
FANSHUOHUA4494F,
FENGHUAXUEYUE866, FGHJTY6566,
GAHUIQIN-0, GANGGANG2017888_7,
GFC_65,     GOO-2022,      GUTXCVE,
HK_9337,             **IM-JUNIUS**,          19 Civ. 11626 (KPF)
INFOTRADING,               INSPIRIT8,
                                             UNSEALING ORDER
JAMES1_79, JUANJU_25, LAWREN67,
LIAOQI1, LIDN569240-5, LINYI_11,
LOUHUI7788,               LUZZ-1945,
NOWATERMAN2-1,              PEN4807,
PHILIPDIEWER_0,
QINGCHUNDEGUSHI,         SHIBO2012,
SHIHU8419,    SHINI_58,     SHUBOQ,
SILAO07-10,       SIMPLE-2017LIFE,
STAO82, TEST2408, TIANGUA7637,
TOON-25,     VCH-26,     VFDGV3-71,
VIGO19-88,    WENGQQ,       WXGJSD,
XIANGRUI158,              XINHUI_85,
XJMY1112M, XJYLNLK, XKELLY100,
XUSHAOYE1982429,           XYT12121,
YANGMI86,     YINGSAI-0,     YIWCH0,
YOUQU_43, ZHOUCHUNJIN and ZTE-
80,

                        Defendant.

    KATHERINE POLK FAILLA, District Judge:
      On December 19, 2019, a Temporary Sealing Order was entered in this

case, ordering that the matter be sealed for one week. That Order has now

expired. It is hereby ORDERED that the matter, and all its filings, be unsealed.

SO ORDERED.

Dated:   January 15, 2020
         New York, New York
                                            _________________________________
                                             HON. KATHERINE POLK FAILLA
                                           UNITED STATES DISTRICT JUDGE




                                       1
